Case 3:15-cv-07658-MAS-LHG Document 700-2 Filed 03/05/21 Page 1 of 3 PageID: 23149




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



   In re: VALEANT PHARMACEUTICALS          Civil Action No. 15-7658
   INTERNATIONAL, INC. SECURITIES
   LITIGATION                              JUDGE MICHAEL A. SHIPP
                                           JUDGE LOIS H. GOODMAN
   _____________________________________

   THIS DOCUMENT RELATES TO:               (ORAL ARGUMENT REQUESTED)

   15-cv-07658 (MAS) (LHG)                 Motion Day: March 5, 2021
   16-cv-07321 (MAS) (LHG)
   16-cv-07324 (MAS) (LHG)
   16-cv-07494 (MAS) (LHG)
   16-cv-07497 (MAS) (LHG)
   17-cv-06513 (MAS) (LHG)
   17-cv-07636 (MAS) (LHG)
   17-cv-12088 (MAS) (LHG)
   18-cv-00089 (MAS) (LHG)
   18-cv-00343 (MAS) (LHG)
   18-cv-00383 (MAS) (LHG)
   18-cv-00846 (MAS) (LHG)
   18-cv-00893 (MAS) (LHG)
   18-cv-01223 (MAS) (LHG)
   18-cv-08595 (MAS) (LHG)
   18-cv-08705 (MAS) (LHG)
   18-cv-15286 (MAS) (LHG)
   20-cv-07460 (MAS) (LHG)
   20-cv-07462 (MAS) (LHG)

           DECLARATION OF RICHARD HERNANDEZ IN SUPPORT OF
       VALEANT’S MOTION FOR A PROTECTIVE ORDER TO PRECLUDE THE
                     DEPOSITION OF JOSEPH C. PAPA
Case 3:15-cv-07658-MAS-LHG Document 700-2 Filed 03/05/21 Page 2 of 3 PageID: 23150




                         DECLARATION OF RICHARD HERNANDEZ

          RICHARD HERNANDEZ hereby declares under penalty of perjury as follows:

   1.     I am a partner of the law firm McCarter & English, LLP, counsel to Valeant

   Pharmaceuticals International, Inc., n/k/a Bausch Health Companies Inc. (“Valeant”)in the

   above-referenced matter. I submit this Declaration in support of Valeant’s Memorandum of Law

   in Support of its Motion For a Protective Order to Preclude the Deposition of Joseph C. Papa.

   2.     Attached hereto are true and correct copies of the following:

   February 7, 2021 email from Michael Hampson to Isaac Rethy re: Valeant          Exhibit A
   Deposition Steering Committee

   February 8, 2021 letter from Isaac Rethy to Michael Hampson re: Plaintiffs’     Exhibit B
   Request to Depose Joseph Papa

   February 12, 2021 letter from Michael Hampson to Isaac Rethy re: Deposition Exhibit C
   of Joseph Papa

   March 21, 2016 Valeant Press Release Titled “Valeant Announces CEO              Exhibit D
   Succession Plan And Changes To Board Of Directors; Provides Accounting
   And Financial Reporting Update”

   April 25, 2016 Valeant Press Release Titled “Valeant Names Joseph C. Papa       Exhibit E
   To Be Chairman And Chief Executive Officer Of Valeant Pharmaceuticals”

   May 3, 2016 Valeant Press Release Titled “Joseph C. Papa Assumes Role Of        Exhibit F
   Chairman And Chief Executive Officer Of Valeant Pharmaceuticals”

   Thomson Reuters Streetevents Edited Transcript VRX.TO – Valeant                 Exhibit G
   Pharmaceuticals International Inc at UBS Global Healthcare Conference

   Transcript of Ari Herman’s March 2, 2021 Deposition (Day One) (excerpted)       Exhibit H

   Transcript of Ari Herman’s March 3, 2021 Deposition (Day Two) (excerpted)       Exhibit I


          I hereby certify that the foregoing statements made by me are true. I am aware that if any

   of the foregoing statements made by me are willfully false, I am subject to punishment.




                                                   2
Case 3:15-cv-07658-MAS-LHG Document 700-2 Filed 03/05/21 Page 3 of 3 PageID: 23151




   Executed on March 5, 2021 in Newark, New Jersey.


                                                      /s/ Richard Hernandez
                                                      Richard Hernandez




                                               3
